DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date
of (06/28/2022), in which a (3) month Shortened Statutory Period for Response has been set.

                                                   Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                           Acknowledgements

3.	Upon initial entry, claim (21 -25, 27 -32, and 34 -35) remain pending, of which claims (21, 28 and 35) are the three (3) parallel running independent claims on record, being amended. Claims (1 -20; 26 and 33) were cancelled. 

3.1.	The undersigned thanks applicant representative (Atty. W. Godo; Reg. No. 75,219) for the new list of amendments provided, clear stated remarks and observations.

3.2.	An interview was provided on date (09/07/2022) in order to address specs support for the new amendments provided. See attached Interview Summary for details.

3.3.	The latest rejection under the 35 USC 103 on claims (21 -25, 27 -32, and 34 -35) is withdrawn in view of the new amendments provided, overcoming the rejection.

	Notice of Allowance

4.	In view of the new amendments provided, and persuasive arguments presented, the Examiner considers that the application has been now placed in conditions for allowance, and therefore a Notice of Allowance on claims (21 -25, 27 -32, and 34 -35) appears below;

 Reasons for Allowance

5.	The following is the Examiners statement of reasons for allowance:

5.1.	The three (3) parallel running Independent claims (1, 28, 35) and the correspondent to them dependencies, are drawn to – an codec methodology for processing triangular partitioned sub-blocks, wherein a merge mode-based motion prediction for the two triangle sub-blocks may be performed on the basis of different motion information. Herein, two
pieces of different motion information of a current block may be derived by configuring a merge candidate list on the basis of a different merge candidate of each of the sub-blocks.
The technique further comprising the amended features of:
determining a first merge candidate and a second merge candidate from the merge candidates in the merge candidate list of the coding unit, 
wherein the first merge candidate is different from the second merge candidate; deriving first geometrical partition motion information from either LO motion information or L1 motion information of the first merge candidate; 
deriving second geometrical partition motion information from either LO motion information or L1 motion information of the second merge candidate; and 
decoding the coding unit based on the first geometrical partition motion information, the second geometrical partition motion information and the partitioning shape of the coding unit.
5.2.	The particularities of this amended feature-steps technique, as recite in the sixth (5.1), combined with the rest of the steps from the associated dependencies, have no analogous in the art, at the time the invention was made/filed, and is/are therefore is considered a novelty.

5.3.	The below group of Prior art (PA) on record (see Section 6) fails to fairly disclose and/or suggest the above described blur information control technique as claimed. 

5.4.	For at least above arguments, Examiner is believed that the latest presented list of claims is/are constructed in such manner, to be in condition for allowance. 

5.5.	Dependent claims further limit the corresponded independent claims, and are also considered allowable.

6.	The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure: 

6.1. Patent documentation:

_ US 9,736,489 B2		Wang; et al.		H04N19/176; H04N19/174; H04N19/105; 
_ US 10,708,589 B2	Mishurovskiy; et al.	H04N19/167; H04N19/176; H04N19/117;
_ US 10,638,129 B2	Park; et al.		H04N19/109; H04N19/463; H04N19/105; 
_ US 11,102,517 B2	Lim; et al.		H04N19/176; H04N19/157; H04N19/103; 

6.2. Non-Patent documentation: 

_ CU-based Merge Candidate List Construction; Kim - 2011
_ Fast encoding algorithms for geometry-adapt block partitioning; Bordes – 2011.

          Conclusions

7.	Any inquiry concerning this communication or earlier communications from Examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose phone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-
5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned (571) 272-1168. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.